In the
    United States Court of Appeals
                  For the Seventh Circuit
                            ____________

Nos. 02-3529 & 02-4267
CAROLINE WILLIAMSON,
                                                Plaintiff-Appellant,

                                   v.


INDIANA UNIVERSITY,
                                                Defendant-Appellee.
                            ____________
              Appeal from the United States District Court
       for the Southern District of Indiana, Indianapolis Division.
            No. IP 99-1663 C-Y/S—Richard L. Young, Judge.
                            ____________
    SUBMITTED AUGUST 12, 2003*—DECIDED SEPTEMBER 23, 2003
                            ____________


 Before MANION, ROVNER, and DIANE P. WOOD, Circuit
Judges.
  DIANE P. WOOD, Circuit Judge. Caroline Williamson
taught history as a nontenured assistant professor at Indi-
ana University (IU) until her teaching contract expired and
was not renewed. She sued IU under federal and state law,
essentially claiming that it terminated her employment on


*
  After an examination of the briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
2                                   Nos. 02-3529 & 02-4267

account of her sex and without due process. The district
court granted summary judgment for IU, and we affirm.
  Williamson was appointed to IU’s History Department
in August 1989, where she was to teach courses in ancient
history. The term of her initial appointment was for three
years, but she was required to complete six years as an
assistant professor before becoming eligible for tenure. Ac-
cording to Williamson’s letter of appointment, a tenure rec-
ommendation would be based upon her performance in
teaching, research, and service.
   After her initial appointment ended, Williamson contin-
ued teaching at IU under a series of one-year reappoint-
ments lasting from 1992 until May 7, 1998, when she re-
ceived notice that she would not be reappointed. During
these years, Williamson took several leaves of absence,
which extended the number of calendar years necessary
before she would become eligible for tenure. In 1996, a
History Department committee advised her to prepare a
dossier for its review in determining whether to grant
tenure. Williamson instead asked for a delay in the tenure
review and thereafter took sick leave for the fall semester
of 1996.
  Williamson finally completed her tenure dossier in the
fall of 1997, and the History Department Tenure Review
Committee voted against recommending her for tenure
and promotion. The Committee stated that Williamson’s
ratings of “highly satisfactory” in teaching and research,
and “satisfactory” in service, did not meet the requirement
that a professor achieve an “excellent” rating in at least one
category. Moreover, the Committee noted that Williamson
had not yet published a manuscript, as was generally re-
quired for tenure, although she had had a manuscript in
progress since 1992. After the Committee’s decision was
issued, Williamson submitted a draft manuscript, but the
Committee again recommended that tenure be denied.
Nos. 02-3529 & 02-4267                                       3

Thereafter, Williamson sought review by the tenured
history professors, the Chair of the Department of History,
the College of Arts and Sciences Tenure Review Commit-
tee and the Dean of the College of Arts and Sciences, all
of whom concurred in the decision to deny tenure. Finally,
Williamson filed a grievance with the Faculty Review
Board, which held a two-day hearing and concluded after
reviewing hundreds of pages of evidence that the denial of
tenure had been appropriate. After exhausting all available
grievance proceedings, Williamson filed a charge of discrim-
ination with the Equal Employment Opportunity Commis-
sion (EEOC) on May 5, 1999.
  After the EEOC closed its case, Williamson filed this law-
suit under Title VII of the Civil Rights Act of 1964, as well
as 42 U.S.C. §§ 1983 and 1985 and several state-law
provisions. Early on, the district court granted partial sum-
mary judgment for IU and rejected Williamson’s Title VII
claim as untimely. The court, however, permitted substan-
tial discovery before also granting summary judgment for
IU on the remaining federal claims and declining to exer-
cise supplemental jurisdiction over the state-law claims.
Williamson filed an appeal, which we have docketed as
Case No. 02-3529.
  Defense counsel then learned that Judge Young’s brother-
in-law had been appointed as an IU Trustee on January 1,
2002. On September 30, 2002, defense counsel wrote Judge
Young and Williamson advising them of this fact. William-
son then moved to vacate the judgment under Federal Rule
of Civil Procedure 60(b) based upon the appearance of bias
allegedly arising from this familial relationship. The district
court denied Williamson’s motion, and she filed a second
appeal docketed here as Case No. 02-4267. (Under the
procedure we approved in Boyko v. Anderson, 185 F.3d
672, 675 (7th Cir. 1999), it was possible for the district
court to deny a Rule 60(b) motion even though the appeal in
No. 02-3529 was pending. The denial did not alter the
4                                   Nos. 02-3529 & 02-4267

judgment that was under appeal and thus was no threat to
the appellate process. Id.) We consolidated the appeals.
   On appeal, Williamson first attacks the district court’s
grant of summary judgment on her Title VII and civil rights
claims. We review summary judgment de novo, applying the
same standard as the district court. See Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). Summary judgment is
proper where there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c). In reviewing summary judgment,
we draw all reasonable inferences from the evidence in the
light most favorable to the nonmoving party. Furnish v. SVI
Sys., Inc., 270 F.3d 445, 448 (7th Cir. 2001). But “[i]f the
nonmoving party fails to make a sufficient showing on an
essential element of her case, the moving party is entitled
to judgment as a matter of law because ‘a complete failure
of proof concerning an essential element of the [nonmov-
ant’s] case necessarily renders all other facts immaterial.’ ”
Lewis v. Holsum of Ft. Wayne, Inc., 278 F.3d 706, 709 (7th
Cir. 2002) (citing Celotex Corp., 477 U.S. at 323).
  With respect to her Title VII claim, Williamson argues
that the district court wrongly concluded that her EEOC
charge was untimely. A claimant may file a charge of dis-
crimination with the EEOC within a 180-day window per-
mitted under Title VII. See 42 U.S.C. § 2000e-5(e) (charge
must be filed with EEOC “within one hundred and eighty
days after the alleged unlawful employment practice oc-
curred”). The 180-day period begins to run on the date that
the employee is notified of the adverse employment deci-
sion. Delaware State College v. Ricks, 449 U.S. 250, 258
(1980). Moreover, because the decision not to reverse an
adverse employment decision is not a fresh act of discrimi-
nation, an employee cannot toll the limitations period by
pursuing grievance proceedings. Id.; Sharp v. United Air-
lines, Inc., 236 F.3d 368, 373 (7th Cir. 2001) (quoting Lever
v. Northwestern Univ., 979 F.2d 552, 556 (7th Cir. 1992)).
Nos. 02-3529 & 02-4267                                        5

  Here, Williamson’s charge was untimely because she
learned on May 7, 1998, that she would not be reappointed,
but she did not file an EEOC charge until May 5, 1999.
She makes a vague estoppel claim that IU somehow acted
to prevent her from filing sooner, but her brief on appeal
does not explain how this happened. If what she means to
invoke is equitable estoppel, she cannot succeed, because
she presented no evidence that either IU or the EEOC took
active steps to prevent her from bringing her charge within
the allotted time. See Hentosh v. Herman M. Finch Univ. of
Health Sci./The Chicago Med. Sch., 167 F.3d 1170, 1174
(7th Cir. 1999); Thelen v. Marc’s Big Boy Corp., 64 F.3d 264,
267-68 (7th Cir. 1995). Equitable tolling is equal-
ly unavailable; we agree with the district court that Wil-
liamson failed to offer a valid justification for waiting a year
to file a charge of discrimination with the EEOC once she
received notice of the decision not to reappoint her. Id.
  Her claims under §§ 1983 and 1985 were also properly
dismissed, though we rely on a more straightforward reason
than the one the district court used. Williamson named only
IU as a defendant in this action; she failed to join any
individual defendants who allegedly participated in the
decision to deny her tenure and end her employment. On
appeal, Williamson argues that the district court should
have adopted the position that persons named in the text
of a pro se complaint are deemed to be defendants even
though they are not specifically named as such, relying on
a footnote in Bavido v. Apfel, 215 F.3d 743, 748 n.3 (7th Cir.
2000). In our view, however, the district court correctly re-
fused to do so. First, such a rule (if there is one, which we
do not decide here) would at a minimum have to be recon-
ciled with the relation back restrictions of Fed. R. Civ. P.
15(c). But more importantly, Williamson was represented
by counsel at the outset of her case, and it was counsel who
prepared her complaint. As for IU itself, Williamson’s civil
rights claim is doomed by the fact that state universities
6                                   Nos. 02-3529 & 02-4267

are entities that are considered part of the state for § 1983
analysis. See Powers v. Summers, 226 F.3d 815, 818 (7th
Cir. 2000); Kaimowitz v. Bd. of Trustees of Univ. of Ill., 951
F.2d 765, 767 (7th Cir. 1991). No cognizable claim under the
civil rights statutes can be brought against a state, because
it is not a “person” for purposes of those provisions. Will v.
Michigan Dep’t of Human Rights, 491 U.S. 58, 70-71 (1989)
(discussing § 1983); Hernandez v. Joliet Police Dep’t, 197
F.3d 256, 265 (7th Cir. 1999) (discussing §§ 1983 and 1985).
  Given the appropriateness of granting summary judgment
for IU on Williamson’s federal claims, we need not reach
most of her other arguments. Williamson’s argument about
discovery, for example, is no longer relevant. In addition,
Williamson waived the arguments she would now like to
present by failing to object in the district court to the
magistrate judge’s handling of the discovery process. See
28 U.S.C. § 636; Fed. R. Civ. P. 72(a). Moreover, given its
dismissal of Williamson’s federal claims, the district court
did not abuse its discretion by declining to exercise supple-
mental jurisdiction over her state causes of action. See
28 U.S.C. § 1367(c)(3); Kennedy v. Schoenberg, Fischer &
Newman, Ltd., 140 F.3d 716, 728 (7th Cir. 1998).
  Williamson’s challenge to the district court judge’s refusal
to recuse himself in response to her Rule 60(b) motion, how-
ever, requires our attention. That motion, which was filed
as soon as Williamson learned of the judge’s familial rela-
tionship with an IU Trustee, but after final judgment in the
case, sought the judge’s after-the-fact disqualification. In
her moving papers, Williamson relied solely on 28 U.S.C.
§ 144, which requires a showing of actual bias. The district
court found that no such showing had been made, and
Williamson has now abandoned that argument on appeal.
Instead, she argues that Judge Young should have recused
himself sua sponte under 28 U.S.C. § 455(b)(5), which deals
only with the appearance of impropriety.
Nos. 02-3529 & 02-4267                                        7

  As the Supreme Court noted in Liljeberg v. Health Servs.
Acquisition Corp., 486 U.S. 847 (1988), “[s]ection 455 does
not, on its own, authorize the reopening of closed litigation.”
Id. at 863. Litigants wishing to raise a late challenge under
§ 455 must instead use the procedures provided in Rule
60(b). Id. This in turn means that our review proceeds un-
der the familiar standards that govern a denial of Rule
60(b) relief, which requires a showing of “exceptional cir-
cumstances,” Talano v. Northwestern Med. Faculty Found.,
273 F.3d 757, 762 (7th Cir. 2001). We note as well that in
this unusual situation, our normal rule that the “denial of
a motion for recusal based on the appearance of impropri-
ety can only be challenged with a writ of mandamus,” see
Tezak v. United States, 256 F.3d 702, 717 n.16 (7th Cir.
2001), is superseded by the Supreme Court’s express direc-
tion to turn to Rule 60(b) instead.
  In reviewing a district court’s denial of a Rule 60(b) mo-
tion, we ask only whether the judge has abused his or her
discretion. Deboer v. Village of Oak Park, 267 F.3d 558, 565
n.4 (7th Cir. 2001). Accordingly, even if Judge Young should
have recused himself under § 455, Rule 60(b) is not auto-
matically justified if his error was harmless. See Liljeberg,
486 U.S. at 862. In making the harmless error determina-
tion, we consider the risk of injustice to the parties, the risk
of injustice in other cases, and the risk of undermining the
public’s confidence in the judicial process. See id. at 863.
  None of these factors persuade us that Judge Young’s de-
cision not to recuse himself after final judgment constituted
reversible error. First, focusing on fairness to these parties,
we conclude that even if Judge Young should have recused
himself, his error in not doing so would have been harmless.
Williamson’s motion seeking disqualification of Judge
Young was not filed until the entire proceeding had been
concluded and a notice of appeal had been filed. On appeal,
this court reviews the grant of summary judgment de novo,
see Celotex, 477 U.S. at 322, and therefore Williamson has
8                                    Nos. 02-3529 & 02-4267

received a full review by an impartial panel, In re Conti-
nental Airlines Corp., 901 F.2d 1259, 1263 (5th Cir. 1990).
Likewise, the risk of injustice in other cases and concern for
public confidence are not implicated by these facts. Because
we have concluded that Williamson’s claims raise no gen-
uine issues of material fact and were properly dismissed as
a matter of law, the act of vacating the district court’s judg-
ment would be counterproductive, inefficient, and would
serve only to weaken public confidence by undermining the
finality of judgments. See Continental Airlines Corp., 901
F.2d at 1263. The judgment of the district court is therefore
AFFIRMED.

A true Copy:
       Teste:


                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—9-23-03